Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on September 21, 2020, August 27, 2021 and February 24, 2022.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Documents Examined
The abstract, specification, drawings and claims of September 21, 2020 are being examined.
Claims 1-4 are under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
At claim 4, line 3, please replace "transporter" with -- transporters --.

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claims 1 and 3 appear to have almost identical language, however, claim 1 is directed to a method while claim 3 is directed to a terminal. Both claims are unclear in claim scope, as it is unclear as to what is considered method and what is considered structure.
Claim 2 does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claims 2 and 4 appear to have almost identical language, however, claim 2 is directed to a method while claim 4 is directed to a terminal. Both claims are unclear in claim scope, as it is unclear as to what is considered method and what is considered structure.
The language "baggage transshipment being performed" in claim 3 renders the claim indefinite because it is unclear if the claim is attempting to set forth a method step.
The language "baggage transshipment being performed" in claim 4 renders the claim indefinite because it is unclear if the claim is attempting to set forth a method step.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadaba (US Pub 20140207701 A1).
Regarding Claim(s) 1, Kadaba (US Pub 20140207701 A1) teaches a consolidated transportation method of arranging a plurality of pieces of baggage ("packages") in a same transportation area (preload facility 15) and performing transportation (by carrier delivery facilities 16 and 18), a consolidation determination item being defined [Para. 54, "urban and 
Regarding Claim(s) 2, Kadaba teaches a consolidated transportation method of arranging a plurality of different lots in a same transportation area (preload facility 15) and performing transportation (by carrier delivery facilities 16 and 18), each lot being composed of one or more pieces of baggage ("packages"), a consolidation determination item being defined [Para. 54, "urban and rural"], a first lot including a piece of baggage corresponding to an easily transferred baggage item ("urban") in the consolidation determination item being arranged in a first transportation area (interior of facility 16)  and transported, a second lot including a piece of the baggage corresponding to a highly sensitive baggage item ("rural") in the consolidation determination item being arranged in a second transportation area (interior of facility 18) and transported, a first transporter ("vehicle") including the first transportation area, a second transporter ("vehicle") including the second transportation area, and the first transportation area and the second transportation area being physically separated (separate vehicles are shown in Figure 2).
Regarding Claim(s) 3, Kadaba (US Pub 20140207701 A1) teaches a consolidation terminal enabling baggage transshipment between a plurality of transporters, a consolidation 
Regarding Claim(s) 4, Kadaba teaches a consolidation terminal enabling transshipment in units of lots between a plurality of transporter, each lot being composed of one or more pieces of baggage ("packages"), a consolidation determination item being defined [Para. 54, "urban and rural"], a first lot including a piece of baggage corresponding to an easily transferred baggage item ("urban") in the consolidation determination item being arranged in a first transportation area (interior of facility 16)  and transported, a second lot including a piece of the baggage corresponding to a highly sensitive baggage item ("rural") in the consolidation determination item being arranged in a second transportation area (interior of facility 18) and transported, a first transporter ("vehicle") including the first transportation area, a second transporter ("vehicle") including the second transportation area, and baggage transshipment being performed so as to allow the first transportation area and the second transportation area to be physically separated (separate vehicles are shown in Figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub 20150379468 A1 discloses transporting parcels on two separate transporters (see Figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.